NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JAMES WILLIAMS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2679
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.



PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Williams v. State, 129 So. 3d 372 (Fla. 2d

DCA 2013) (table decision); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Sweet

v. State, 987 So. 2d 747 (Fla. 2d DCA 2008); Brown v. State, 827 So. 2d 1054 (Fla. 2d

DCA 2002); Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); Paul v. State, 830

So. 2d 953 (Fla. 5th DCA 2002).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.